Exhibit 10.2

 

AMENDMENT NO. 5

 

AMENDMENT NO. 5, dated as of August 6, 2004 (this “Amendment”), to the Second
Amended and Restated Master Loan and Security Agreement, dated as of January 30,
2004 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Loan Agreement”; as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Loan Agreement”), by and among NC CAPITAL CORPORATION (“NC Capital”), NEW
CENTURY MORTGAGE CORPORATION (“New Century”), NC RESIDUAL II CORPORATION
(“NCRII”, together with NC Capital and New Century, collectively, the
“Borrowers”, each, a “Borrower”), MORGAN STANLEY BANK (“MSB”) and MORGAN STANLEY
MORTGAGE CAPITAL INC. (“MSMCI”) (MSMCI, in its capacity as a lender, together
with MSB, collectively, the “Lenders”, and in its capacity as agent for the
Lenders, together with any successors and assigns, the “Agent”).  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Loan Agreement.

 

RECITALS

 

The Borrowers, the Lenders and the Agent are parties to the Existing Loan
Agreement.

 

The Borrowers, the Lenders and the Agent have agreed, subject to the terms and
conditions hereof, that the definition of “Collateral Value” shall be amended as
provided below.

 

Accordingly, the Borrowers, the Lenders and the Agent hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Loan Agreement is hereby amended as follows:

 


SECTION 1.  AMENDMENT.  THE DEFINITION OF “COLLATERAL VALUE” SET FORTH IN
SECTION 1.01 OF THE EXISTING LOAN AGREEMENT IS HEREBY AMENDED BY (I) REPLACING
THE PERIOD SET FORTH AT THE END OF CLAUSE (B)(VI) WITH A SEMICOLON AND (II)
INSERTING IN PROPER NUMERICAL ORDER THE FOLLOWING NEW CLAUSE (B)(VII):


 

“(vii)       which has been pledged to the Agent under the Loan Agreement in
excess of 120 calendar days.”

 


SECTION 2.  CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE
FIRST DATE (THE “AMENDMENT EFFECTIVE DATE”) THAT ALL OF THE FOLLOWING CONDITIONS
PRECEDENT SHALL HAVE BEEN SATISFIED:


 

2.1           Delivered Documents.  On the Amendment Effective Date, the Agent
shall have received the following documents, each of which shall be satisfactory
to the Agent in form and substance:

 

--------------------------------------------------------------------------------


 


(A)           AMENDMENT.  THIS AMENDMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH OF THE BORROWERS, THE LENDERS AND THE AGENT; AND


 


(B)           OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS AS THE AGENT OR COUNSEL TO
THE AGENT MAY REASONABLY REQUEST.


 

2.2           No Default.  On the Amendment Effective Date, (i) each Borrower
shall be in compliance with all of the terms and provisions set forth in the
Existing Loan Agreement and the other Loan Documents on its part to be observed
or performed, (ii) the representations and warranties made and restated by the
Borrowers pursuant to Section 3 of this Amendment shall be true and complete on
and as of such date with the same force and effect as if made on and as of such
date and (iii) no Default shall have occurred and be continuing on such date.

 


SECTION 3.  REPRESENTATIONS AND WARRANTIES. EACH OF THE BORROWERS HEREBY
REPRESENTS AND WARRANTS TO THE AGENT AND THE LENDERS, AS OF THE DATE HEREOF AND
AS OF THE AMENDMENT EFFECTIVE DATE, THAT IT IS IN COMPLIANCE WITH ALL OF THE
TERMS AND PROVISIONS SET FORTH IN THE LOAN DOCUMENTS ON ITS PART TO BE OBSERVED
OR PERFORMED, AND THAT NO DEFAULT HAS OCCURRED OR IS CONTINUING, AND HEREBY
CONFIRMS AND REAFFIRMS THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE
VI OF THE LOAN AGREEMENT.


 


SECTION 4.  LIMITED EFFECT.  EXCEPT AS EXPRESSLY AMENDED AND MODIFIED BY THIS
AMENDMENT, THE EXISTING LOAN AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS
SHALL CONTINUE TO BE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH ITS RESPECTIVE TERMS; PROVIDED, HOWEVER, THAT UPON THE AMENDMENT EFFECTIVE
DATE EACH REFERENCE THEREIN AND HEREIN TO THE “LOAN DOCUMENTS” SHALL BE DEEMED
TO INCLUDE, IN ANY EVENT, THIS AMENDMENT AND EACH REFERENCE TO THE LOAN
AGREEMENT IN ANY OF THE LOAN DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE
LOAN AGREEMENT AS AMENDED HEREBY.


 


SECTION 5.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY EACH OF THE PARTIES
HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT IN PORTABLE DOCUMENT FORMAT (PDF) OR BY FACSIMILE TRANSMISSION SHALL
BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED ORIGINAL COUNTERPART THEREOF.

 


SECTION 6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 

[SIGNATURES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWERS

 

 

 

 

 

NC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ PATRICK FLANAGAN

 

 

 

Name: Patrick Flanagan

 

 

Title: Chief Executive Officer

 

 

 

 

 

NEW CENTURY MORTGAGE
CORPORATION

 

 

 

 

 

By:

/s/ PATRICK FLANAGAN

 

 

 

Name: Patrick Flanagan

 

 

Title: President

 

 

 

 

 

 

NC RESIDUAL II CORPORATION

 

 

 

 

 

By:

/s/ PATRICK FLANAGAN

 

 

 

Name: Patrick Flanagan

 

 

Title: President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY MORTGAGE
CAPITAL INC., as Agent and as a Lender

 

 

 

 

 

By:

/s/ PAUL J. NAJARIAN

 

 

 

Name: Paul J. Najarian

 

 

Title: Vice President

 

 

 

 

 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

By:

/s/ PAUL J. NAJARIAN

 

 

 

Name: Paul J. Najarian

 

 

Title: Vice President

 

--------------------------------------------------------------------------------